Exhibit 10.2

LOGO [g54076g26i19.jpg]

March 13, 2009

EDGAR ONLINE, INC.

50 Washington St.,

Norwalk, CT 06854

Ladies and Gentlemen:

Reference is made to the financing agreement entered into between us dated
April 5, 2007 as amended or supplemented (the “Financing Agreement”) is amended
effective December 31, 2008 as follows:

 

1. The “Schedule 6.9” in Section 6.9 of the Financing Agreement is hereby
amended to read as attached herewith.

 

2. Section 1.24 is hereby deleted and the following is hereby inserted and
stead:

“1.24 “Maturity Date” shall mean March 30, 2011, unless otherwise extended,
prepaid or accelerated hereunder.”

 

3. The Renewal date set forth in Section 9.1 is hereby amended to read:
March 31, 2011.

In consideration of our agreement to amend the Financing Agreement as set forth
above, you hereby agree to pay us, and we may charge your account with us,
concurrently with your execution of this agreement, a fee of $ 10,000 shall be
fully earned of the date hereof.

Except as expressly provided herein, the execution and delivery of this letter
shall not: (a) constitute an extension, modification (except as specifically set
forth herein), or waiver of any aspect of the Financing Agreement (which except
as modified hereby continues) or give rise to any obligation on our part to
agree to such; (b) give rise to any defenses or counterclaims to our right to
compel payment of the Obligations (as defined in the Financing Agreement) at any
time, declare a default for any reason other than with respect to the Waiver, or
otherwise enforce our rights and remedies under the Financing Agreement; or
(c) establish a custom or course of dealing between you and us.

 

Very truly yours, ROSENTHAL & ROSENTHAL, INC. BY:  

/s/    Ian Brown

  Ian Brown   Vice President

 

AGREED: EDGAR ONLINE, INC. BY:  

/s/    John C. Ferrara

 

John C. Ferrara

Chief Financial Officer

ROSENTHAL BUSINESS CREDIT

1370 BROADWAY NEW YORK, NEW YORK 10018 TEL. 212-356-1400 ROSENTHALINC.COM



--------------------------------------------------------------------------------

Schedule 6.9 to

Financing Agreement between

Rosenthal & Rosenthal, Inc., as Lender

And

EDGAR ONLINE, INC as Borrower

 

Date    

   Working Capital     Tangible Net Worth

December 31, 2008

   $ 100,000     $ 1,500,000

March 31, 2009

   $ (1,500,000 )   $ 750,000

June 30, 2009

   $ (2,600,000 )   $ 1,500,000

September 30, 2009

   $ (2,000,000 )   $ 1,500,000

December 31, 2009 and thereafter

   $ (2,000,000 )   $ 1,500,000